Citation Nr: 1425734	
Decision Date: 06/06/14    Archive Date: 06/16/14

DOCKET NO.  11-20 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Whether new and material evidence has been received to reopen a claim for service connection for a left hip disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Fussell



INTRODUCTION

The Veteran had active service from September 2007 to April 2008.  This matter comes before the Board of Veterans' Appeals (Board) from decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.  

The claim for service connection for a low back disability and entitlement to service connection for a left hip disability, are remanded to the RO.


FINDINGS OF FACT

1.  An unappealed November 2009 rating decision confirmed and continued the denial of service connection for a left hip disability.  

2.  The evidence pertaining to the Veteran's claimed left hip disability submitted subsequent to the November 2009 rating decision was not previously submitted, bears directly and substantially upon the specific matter under consideration, is neither cumulative nor redundant, and is so significant that it must be considered in order to fairly decide the merits of the claim. 


CONCLUSIONS OF LAW

1.  The November 2009 rating decision that denied service connection for left hip disability is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013). 

2.  New and material evidence has been submitted to reopen the claim for service connection for left hip disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As to the claim for a left hips disability, claimed as myofascial syndrome of the left hip, a January 2009 rating decision granted service connection for residuals of an inferior ramus stress fracture on the right, which was assigned an initial noncompensable disability rating, but denied service connection for bilateral hip disability.  Then, a September 2009 rating decision determined that the service-connected residuals of an inferior ramus stress fracture on the right included right hip pain, and retroactively assigned a 10 percent disability rating.  Thereafter, a November 2009 rating decision confirmed and continued the denial of service connection for a left hip disability.  The Veteran was notified of each of these decisions in 2009 but did not initiate an appeal.  

The Veteran appealed a March 2011 rating decision which found that new and material evidence had not been received to reopen the claim for service connection for left hip disability.  However, following a June 2011 VA examination, a July 2011 statement of the case denied that claim on the merits.  Nevertheless, the Board must adjudicate whether there is new and material evidence for the purpose of reopening because this is jurisdictional.  See Rowell v. Principi, 4 Vet. App. 9 (1993).  

To establish service connection, the record must contain: (1) medical evidence of a current disorder; (2) medical evidence, or in certain circumstances, lay testimony, of in- service incurrence or aggravation of an injury or disease; and, (3) medical evidence of a nexus between the current disorder and the in-service disease or injury.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection will be granted on a secondary basis for disability that is proximately due to or the result of, or permanently aggravated by, an already service-connected condition.  38 C.F.R. § 3.310 

In a November 2009 rating decision, service connection was denied for a left hip disability.  The Veteran was advised of appellate rights by letter in December 2009 but did not appeal that decision.   Thus, that rating decision was final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

In March 2011 the Veteran applied to reopen that claim, and submitted a January 2011 report from a private physical therapist.  That report states that the Veteran had the regular presence of aching in both hips as well as the groin region, pelvic region, and that the Veteran had reported the regular occurrence of popping and snapping in the both hips which occurred laterally as well as apparently internally in the joint.  No specific diagnosis of a chronic left hip condition was given.  It was also reported that the Veteran had multiple muscle imbalances in her lower extremities, primarily the hip girdle, which affected the orientation of the pelvis and placed increased stress on the muscles and joints of the lumbar and thoracic spinal segments, as well as the sacroiliac joints.  "Likely contributing factors to development of these postural asymmetries [had been] diagnosed as plantar fasciitis, chondromalacia of the patella, and pelvic fracture."  

A June 2011 VA examination yielded an opinion that the claimed disabilities of the low back and left hip were not related to an in-service injury.  Also, opinions were render that each of the Veteran's service-connected disabilities, individually, did not cause or aggravate, temporarily or permanently, the Veteran's disabilities of the low back and left hip because there was no alteration in her gait, she did not require the use of an assistive device for ambulation, and there was no abnormal wear pattern on her shoes.  

For claims to reopen previously denied issues, a claim shall be reopened and reviewed if "new and material" evidence is presented or secured with respect to a claim that is final.  Evidence is considered "new" if it was not of record at the time of the last final disallowance of the claim.  "Material" evidence is evidence that relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

The evidence of record since the prior and final November 2009 denial of service connection for left hip disability is new and material and that the claim must be reopened.  


ORDER

New and material evidence having been submitted, the Veteran's claim for service connection for a left hip disability is reopened.  


REMAND

Service connection for myofascial syndrome of the lumbar spine was denied by a September 2010 rating decision.  The Veteran was notified of this decision, but she did not initiate an appeal by filing a notice of disagreement.  However, before the expiration of the one year appeal period, in January 2011 additional relevant and new evidence was received, together with a request that the September 2010 decision be reconsidered.  This submission of new and relevant evidence within one year of the notice of the September 2010 rating decision  rendered that decision  non-final for VA purposes under 38 C.F.R. § 3.156(b).  See Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2011) (explaining that when evidence is received within one year of a rating decision, the Board's inquiry is not limited to whether such evidence constitutes an notice of disagreement).  Thereafter, a March 2010 rating decision confirmed and continued the denial, from which the Veteran initiated a timely appeal, which was ultimately perfected.  Accordingly, the issue of service connection for a low back disability, claimed as lumbosacral myofascial syndrome, must be adjudicated de novo on the merits.  

The September 2011 Statement of Accredited Representative in Appealed Case argued, that the opinion expressed by the June 2011 VA examiner that an alteration of the Veteran's gait was not the only condition that could cause myofascial pain of the lumbar spine and presumably the left hip.  The June 2011 VA examiner addressed, individually, whether each service-connected disability individually could cause or aggravate disability of either the low back or left hip, or both, but did not express and opinion as to whether the cumulative impact of all of the Veteran's service-connected musculoskeletal disabilities of the pelvic girdle and right hip, each knee, and both feet caused or aggravated the claimed disabilities of the low back and left hip.  

In view of this argument, the case should be returned to the examiner that conducted that June 2011 VA examination for an opinion as to whether the cumulative effect of any combination of the Veteran's service-connected disabilities are as likely as not to have either (1) caused, or (2) aggravated the Veteran's disabilities of either the low back or left hip, or both.  If the examiner that conducted the June 2011 VA examination is unavailable, the Veteran should be examined by another VA examiner.  

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford her the opportunity to identify or submit any additional pertinent evidence in support of her claims.  Based on her response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that she is ultimately responsible for providing the evidence.  The Veteran and her representative must then be given an opportunity to respond.  

2.  The case must be returned to the VA examiner that conducted that June 2011 VA examination for an addendum opinion as to whether the cumulative effect of any combination of the Veteran's service-connected musculoskeletal disabilities have either caused or aggravated the Veteran's disabilities of the low back or left hip, or both.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  The examiner must specify the dates encompassed by the electronic records that were reviewed.  The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

3.  If the VA examiner that conducted the June 2011 VA examination is unavailable, the Veteran must be afforded another examination to determine whether any previously or currently diagnosed low back and left hip disorder is related to the Veteran's military service or to her service-connected disorder(s).  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  The examiner must specify the dates encompassed by the electronic records that were reviewed.  Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must state whether any currently or previously diagnosed low back and left hip disorder is related to the Veteran's active duty service.  The examiner must also state whether any currently or previously diagnosed low back disorder and left hip disorder is due to or aggravated by a service-connected disorder(s), to include by any combination of the Veteran's service-connected musculoskeletal disabilities.  

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

4. The RO must notify the Veteran that it is her responsibility to report for any examination scheduled, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained and associated with the Veteran's claims file that shows that notice scheduling the examination was sent to her last known address. Documentation must be also be obtained and associated with the Veteran's claims file demonstrating any notice that was sent was returned as undeliverable.

5.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claims on appeal must be adjudicated.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and her representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the Veteran until she receives further notice; however, she may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


